Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTACHMENT
In the Remark, Applicant argued on page 8 the mobile stations that are allocated orthogonal time-frequency resources in a same zone by Koc ‘s teaching are not belonged to different types of terminals. These mobile stations are described as cellular terminals. 
Examiner does not agree because the mobile stations disclosed by Koc may be cellular phone (a first type of terminal), or other devices that may receive/transmit information wirelessly (a second type of terminal), or medical devices such as heart rate monitor ( another  3rd type of terminal) ( see col.3; lines 37-45). Koc  further discloses in fig.3; col.5; lines 39-65; base station 200 allocates bandwidth comprising orthogonal channel resources within zone 316 of uplink subframe 304 to mobile stations Ms1, Ms2, Ms3. The Ms1 is assigned subcarrier frequency 322A. The Ms2 is assigned subcarrier frequency 322B; and the Ms3 is assigned subcarrier frequencies 322C. All of which are orthogonal within zone 316. The Ms1, Ms2 and Ms3 are cellular phones, televisions, heart rate monitor receiving/transmitting information wirelessly ( see col.3; lines 37-45; different types of devices accessing one same type of network).

Examiner believes that the combination of Kim et al. and Koc teaches different types of terminals ( vehicle, UE , medical devices) are located within one zone of the cellular network which meets the description of Fig.1 and fig.2 in the drawing. 
Even though the description on page 9, last paragraph of the specification supports  “same types terminals access a same type network ; and different types of terminals accessing different types of networks”, but the drawing shown in fig.1,2 does not show different types of networks used for accessed by different terminals. Further, Applicant also agrees on page 8 of the Remark that vehicle and cellular terminals access one network. Therefore, the examiner only considered the teaching of Kim and Koc having different types of terminals (vehicle, UE shown in Kim et al.) within a zone accessing vehicle network 10.      
Therefore, with the orthogonal time-resource allocation to different types of mobile stations 1-3 within zone 316 disclosed by Koc, It would have been obvious that these teachings, when combined with Kim et al., would perform orthogonally time-resource allocation to vehicle, UE accessing the vehicle network. 
    /HANH N NGUYEN/    Primary Examiner, Art Unit 2413